Citation Nr: 0813319	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-24 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from July 1960 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  The veteran does not have current right ear hearing loss 
disability for VA compensation purposes.

2.  The medical evidence does not include a current diagnosis 
of a bilateral knee disorder, to include arthritis.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by the veteran's active duty service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

2.  A bilateral knee disorder, to include arthritis, was not 
incurred in or aggravated by the veteran's active duty 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed to 
substantiate a claim, as well as a duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
With respect to the veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions or can rebut a presumption of any 
prejudicial error identified.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007); Sanders v. 
Nicholson, 487 F. 3d 881, 889 (2007) (any error in providing 
Veterans Claims Assistance Act (VCAA) notice is presumed 
prejudicial and the Secretary has the burden of showing the 
error was not prejudicial to the claimant).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must specifically request that the claimant provide any 
evidence in his possession that pertains to the claim.  When 
a claim is for service connection, VA must also provide 
notice that a disability rating and an effective date will be 
assigned for an award of benefits if service connection is 
granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

To the extent possible, VCAA notice should be provided to a 
claimant before an initial unfavorable agency of original 
jurisdiction decision on a claim.  However, if, for whatever 
reason, this did not occur, VA can "cure" this timing 
defect by providing any necessary notice and going back and 
readjudicating the claim such that the intended purpose of 
the notice is not frustrated and the veteran is 
given opportunity to participate effectively in the 
adjudication of his claim.  See Mayfield v. Nicholson, 07-
7130 (Fed. Cir. September 17, 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Lack of prejudicial harm for failure to provide proper notice 
may be established by showing (1) that any defect was cured 
by actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  See Sanders, supra.

Here, in January 2005, VA sent the veteran a timely VCAA 
notice letter that satisfied all the requirements noted above 
- except that it did not advise him that a downstream 
disability rating and an effective date for an award of 
benefits would be assigned if service connection is 
eventually granted.  See Dingess, supra.  The veteran has 
since been provided this required Dingess notice, in a March 
2006 letter.  Although the March 2006 letter was issued after 
the May 2005 rating decision, the Board notes that the issues 
were readjudicated and a SOC issued in May 2006 and an SSOC 
issued in October 2006.  The Board is thus satisfied that VA 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio, 16 Vet. 
App. 183.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to decide a 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  The veteran underwent VA audiometric 
examination in August 2005 and joints examinations in April 
2005 and April 2006 and his service and VA medical records 
have been obtained.  

Accordingly, it is reasonable to conclude that any failure on 
the part of VA to provide additional notice or assistance, if 
alleged, would not affect the outcome of the decision 
concerning the veteran's claims decided herein.  Therefore, 
such failure, if identified, would be harmless error.  See 
Mayfield IV, supra, and 38 C.F.R. § 20.1102.

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
diseases, such as sensorineural hearing loss (as a disease of 
the central nervous system) and arthritis, which develop to a 
compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113; 38 C.F.R. § 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).

Right Ear Hearing Loss

The veteran initially disagreed with the May 2005 denial of 
service connection for bilateral hearing loss; however, by a 
May 2006 rating decision, service connection for left ear 
hearing loss was granted and he perfected the appeal with 
respect to the denial of service connection for right ear 
hearing loss.  

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The veteran's service records show that, upon enlistment 
examination in July 1960, his hearing was measured at 15 of 
15 whispered voice, bilaterally.  Upon audiological 
evaluation for discharge in May 1964, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
5
LEFT
0
5
0
10
5



Post service medical records are silent with respect to 
findings or complaints of hearing loss until August 2005 
when, on VA audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
15
30
LEFT
25
15
15
25
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
examiner noted the current audiological findings revealed 
mild to moderately severe sensorineural hearing loss and 
excellent word recognition ability.  

Given these results, by a May 2006 rating decision, service 
connection for left ear hearing loss was granted.  However, 
with respect to the right ear, the examination finding 
demonstrate that the veteran does not have impaired hearing 
by VA standards.  In Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992) ,the United States Court of Appeals for Veterans 
Claims held that the regulation prohibited an award of 
service connection where audiometric test scores are within 
the established limits.  Therefore, in the absence of 
evidence demonstrating that the veteran has right ear hearing 
loss by VA standards, service connection is not warranted and 
his claim for service connection for right ear hearing loss 
must be denied.

Arthritis of the Knees

When determining whether a disability is due to a disease or 
an injury in service, or preexisted service, a veteran will 
be considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-2003; 69 Fed. Reg. 
25178 (2004).

In this case, the veteran's July 1960 enlistment examination 
report reflect a history of trick left knee, in locking, no 
effusion, give out 1960, and X-rays of left knee negative.  
In addition, the veteran reported a history of avulsion 
fracture of the left knee and broken right leg above the 
ankle.  Accordingly, lower extremity complaints were noted in 
the report of his military enlistment examination.  This is 
clear and unmistakable evidence his lower extremity 
impairment, to include bilateral knees, preexisted his 
military service, in turn meaning the presumption of 
soundness at service entrance does not apply.

The remaining service medical records reflect recurrent 
complaints of knee impairment, to include right knee trauma 
in August 1962 and a February 1963 impression of mild 
traumatic arthritis, rule out gout, with respect to treatment 
for the right knee.  It is noted that there is no indication 
in the record that this diagnosis of arthritis was based on 
X-ray examination.  The veteran's May 1964 discharge 
examination report notes left knee injury, 1958, no sequelae, 
and right leg fracture, no sequelae.  He reported that he was 
in good health and X-ray examination of the knees revealed no 
bone or joint abnormalities.  

Upon VA joints examination in April 2005, the veteran denied 
pain on a regular basis and reported no history of treatment 
other than aspirin or Advil during flare-ups.  He reported a 
history of subluxation about nine years previously when his 
left knee gave out on him.  With the exception of some 
discomfort noted at full extension of the left knee, the 
veteran had full and painless range of motion of the knees, 
bilaterally.  Some instability of the left knee lateral 
collateral ligament was noted.  X-ray examination of the 
knees was normal.  The diagnosis was instability of the left 
knee as likely as not exacerbated by military service.  

Upon VA joints examination in April 2006, the veteran 
complained of bilateral knee pain, described as a stabbing 
burning sensation with stiffness, right knee greater than 
left.  He reported that his right knee gave away one year 
previously and the left knee does not give way.  Objective 
findings revealed no loss of motion, pain, or laxity of 
either knee.  Bilateral knee X-rays were normal.  The 
diagnosis was bilateral knee examination within normal 
limits.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§§ 3.304, 3.306(b).  A pre-existing disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than a pre-existing disorder becoming 
intermittently symptomatic during service; rather, there must 
be permanent advancement of the underlying pathology.  
Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, is worsened.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. 
App. 529, 536-7 (1996).

Here, the medical evidence of record shows the veteran's 
bilateral lower extremity injuries preexisted his military 
service and the residuals of these injuries were not 
chronically aggravated by his military service.  
Specifically, left knee and right leg injuries were noted on 
enlistment in July 1960 and the veteran sought treatment for 
his knees during service; however, these injuries were noted 
to have no sequelae upon discharge.  Moreover, there have 
been no knee complaints or treatment since separation and his 
most recent VA examination, in April 2006, includes a 
diagnosis of "bilateral knee examination within normal 
limits."  Consequently, the weight of the evidence is 
against the veteran's claim for service connection for a 
bilateral knee disorder because the injuries not only clearly 
and unmistakably pre-existed his military service but also 
clearly and unmistakably were not chronically aggravated by 
his military service - certainly beyond the natural 
progression.

Congress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability.  The more probative evidence 
establishes the veteran does not have a bilateral knee 
disorder, to include arthritis, per se.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent 
evidence of a current disorder of either knee, left or right, 
his claim fails.

Specifically with respect to the issue of arthritis, as noted 
above, service connection may be granted on a presumptive 
basis for arthritis (which, incidentally, according to 
38 C.F.R. § 4.71a, Diagnostic Code 5003, must be confirmed by 
X-ray), if manifested to a compensable degree (10 percent or 
higher) within one year after discharge from active service, 
even without evidence of diagnosis thereof in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  In the present case, inasmuch as the 
veteran's symptoms have never been diagnosed as arthritis 
based on X-ray findings, service connection for arthritis on 
a presumptive basis under 38 C.F.R. § 3.309(a) is not 
warranted because arthritis was not manifest within one year 
of his service discharge.

Insofar as the veteran complains of bilateral knee pain and 
instability and left knee instability has been noted to have 
been exacerbated by military service upon VA examination in 
April 2005, it is important to note that pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Moreover, 
subsequent examination in April 2006 found no instability.  

For these reasons and bases, the preponderance of the 
evidence is against the claims for service connection for 
right ear hearing loss and a bilateral knee disorder, to 
include arthritis.  Since the preponderance of the evidence 
is against these claims, the benefit-of-the-doubt doctrine is 
not for application.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for right ear hearing loss is denied. 

Service connection for a bilateral knee disorder, to include 
arthritis, is denied. 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


